DETAILED ACTION
The response of 06/06/21 was received and considered. 
Claims 1-20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/06/21 have been fully considered but they are not persuasive.  Applicant amended independent claim 1 to include “an aircraft”.   Independent claim 7 already included “an aircraft” but was amended from the preamble of the claim and put into the body of the claim.  These amendments are not enough to add significantly more to the claimed invention and remain rejected under 35 U.S.C. 101.   As recited in the previous office action, the additional elements (such as, aircraft) do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se.  The broadest reasonable interpretation of the claims indicate the recited system and subsystems themselves to be purely software.   Although the claims recite “for an aircraft” and “of the aircraft” the claim limitation is directed towards an intended use which does not further limit the claim into a practical application.   The claims recite additional elements: a first trusted subsystem, a first trust module, a first local subsystem of the aircraft, a second local subsystem of the aircraft, and a third local subsystem of the aircraft.  Those elements are recited at a high level of generality and merely processes 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
“On Hierarchical Design of Computer Systems for Critical Applications”.  Peter Gabriel Neumann
US 2014/0368435 to Abzarian et al., teaches modifying input before delivering the input to applications.
US 2017/0346640 to Smith et al., teaches collective authorization including multiple computing devices in a subsystem. 
“A Hierarchical Cloud Architecture for Integrated Mobility Service, Trust Management of Service-Oriented IOT Systems”. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434